t c memo united_states tax_court joseph w evans jr and mildred s evans petitioners v commissioner of internal revenue respondent docket no filed date joseph w evans jr and mildred s evans pro sese howard p levine for respondent memorandum opinion dinan special_trial_judge this case is before the court on petitioners' motion for an award of reasonable litigation and administrative costs pursuant to sec_7430 and rules and filed date neither party requested a unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure - hearing and we conclude that a hearing is not necessary rule a we decide the matter before us based on the record in a statutory_notice_of_deficiency dated date respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure in the notice_of_deficiency respondent disallowed the following expenses claimed by petitioners on their return on the ground that petitioners had not substantiated the claimed deductions schedule c auto expenses dollar_figure schedule c supplies big_number schedule c travel big_number schedule c meals and entertainment big_number schedule e expense big_number schedule e depreciation big_number schedule a taxe sec_565 this amount consists of auto expenses of dollar_figure from primerica schedule c and commissions of dollar_figure from the product wholesale distribution schedule c this amount consists of dollar_figure for supplies claimed on the primerica schedule c and dollar_figure for supplies claimed on product wholesale distribution schedule c respondent also increased a dollar_figure tax on an early distribution reported by petitioners on their return to dollar_figure resulting in an upward adjustment of dollar_figure petitioners timely filed their petition on date in which they disagreed with each of respondent's above-mentioned adjustments after the petition was filed the case was assigned to an appeals officer in tampa florida because the principal issue in the case was the substantiation of the claimed expenses the case was referred back to the examination office in jacksonville florida petitioners then met with one of respondent's auditing agents petitioners presented to respondent's auditing agent various documentation to substantiate some of their claimed schedule c and e deductions by notice dated date the court informed the parties that the case was set for trial at the trial session of the court in jacksonville florida beginning on date in a letter to petitioners dated date respondent's district_counsel informed petitioners in part from a review of the file it appears that your case was forwarded to the jacksonville district to review the documentation that you supplied to support various deductions taken on you sic tax_return it appears that the examiner made the following adjustments to the proposed amounts listed on the notice_of_deficiency the tax on premature ira distribution was increased to dollar_figure based upon the excise_tax penalty on premature ira distribution the schedule c auto expenses were reduced by because you did not verify the business use of your vehicle the schedule c travel amounts were disallowed in their entirety as you did not keep adequate_records and documentary_evidence for business travel away from home the schedule c meals and entertainment_expenses were disallowed as you did not provide records which establish the amount of each expenditure the date the entertainment took place location of entertainment business_purpose of entertainment and business relationship to the person entertained the schedule e expenses of dollar_figure were allowed in accordance with the verification you provided additionally we have determined that you - - are liable for a accuracy related penalty pursuant to sec_6662 in the amount of dollar_figure you had provided documentation regarding these areas and the examiner made adjustments to the amounts listed in the notice_of_deficiency accordingly enclosed please find a statement of income_tax changes prepared on the basis of the amounts allowed by the examiner in the district additionally we have enclosed a statement of account for the tax_year if you no longer wish to proceed with a trial i have enclosed a set of decision documents which contain the revised liability determined by the examiner the amount now determined to be owed is considerably less than the original proposed liability please review the statement of income_tax changes and the proposal for settlement if you agree with the settlement please sign the original and one copy of the decision and return them in the envelope provided the third copy is for your file tf you no sic do not wish to settle the case with the amounts determined by the examiner please contact our office it is important that we begin the stipulation process soon in order to comply with the tax court's rules in the meantime we will begin drafting a stipulation of facts and will forward it to you for you to review the decision document referred to in the aforementioned letter proposed an agreement to a deficiency in tax in the amount of dollar_figure and an accuracy-related_penalty in the amount of dollar_figure on date respondent met with petitioners on date petitioner joe evans wrote to respondent the following mr howard levine attorney-irs box west bay st jacksonville florida dear howard thank you for your courtesy with which you addressed my case in our meeting this tuesday i have reviewed the items we discussed and my findings are as follows auto expenses -- as far as i can tell all of these should be legitimate i have placed a call to bill ragsdale to see if he can shed some further light on this and i will advise you accordingly commissions and fees -- you are going to review my attachments from the j r products checkbook ledger and communicate to me at a later date schedule c supplies - the dollar_figure in expenses are all legitimate expenses of which it will be glad to review with you item by item if you need i did find some additional documentation supporting some of the items advalorem taxes dollar_figure it is clear in my checkbook ledger that i made the payments they were probably for advalorem taxes on the tag renewals i will need to pursue that with city hall and see if they have records from penalty on dollar_figure of the ira equal payment plan you took a copy of my bellsouth manual describing the process you are to communicate to me on that at a later date please let me know when you are ready to review this further also if we cannot resolve this satisfactorily i definitely want to remove the s on that filing in order to preserve my right to appeal appreciate you pointing that out to me as i was not aware of the nature of the filing thank you for your message on my answering machine clarifying that it was unnecessary to file a trial memo i - - by letter dated date respondent mailed to petitioners proposed stipulations of fact respondent's letter read in part in considering what additional documents would be helpful to resolve these matters bear in mind that you have to provide to the court's satisfaction that you paid each of the items disallowed by the internal_revenue_service and that these represent deductible expenses that is that there was a valid business_purpose generally source documents such as cancelled checks invoices and contemporaneously maintained notes will help corroborate oral testimony travelling expenses including meals_and_lodging while away from home are subject_to a more rigorous substantiation requirement under sec_274 these expenses require what is referred to as adequate_records or by sufficient evidence corroborating the taxpayers own statement concerning the amount of the expense the time and place of the travel the business_purpose of the expense and the business relationship to the taxpayer of persons entertained sec_274 to guide you we have enclosed pertinent excerpts from the sec_274 regulations concerning the proposed tax for the individual_retirement_account distribution under sec_72 you are correct in that one of the exceptions is where the distributions are part of a series of substantially_equal_periodic_payments not less frequently than annually made over the life expectancy of the employee of the joint lives of the employee and a designated_beneficiary sec_72 a iv in order to review this issue we need documents reflecting the transfer of funds into the twentieth century and donald lufkin jenrette accounts which established the individual_retirement_accounts worksheets that you prepared or an explanation concerning your determination of the period over which the periodic_payments would be made and the statements reflecting the periodic_payments that were made from the date first made to the present in this regard please note that under sec_72 if the distributions are modified in the first five years such that sec_72 a iv no longer applies then the tax plus interest retroactively applies sec_72 a we need to see the documents between and the present to ensure that the distributions still qualify for the exception for your consideration enclosed is a copy of notice_89_25 1989_1_cb_662 which discusses - jj - the taxation of individual_retirement_account distributions question may be applicable we suggest that the parties meet during the week of date after you have had time to review these materials the court requires the parties to be prepared for trial as of a m on march mr levine is available to meet with you between monday and thursday march through unfortunately he will be out of town on friday march and will not be available to meet with you on that date in paragraph sec_5 and of the proposed stipulations respondent wrote the petitioners did not appear to an examination by the internal_revenue_service during appellate consideration after this case was docketed the petitioners presented documentation to the internal_revenue_service based on this documentation the internal_revenue_service allowed the following amounts which are conceded for purposes of this case schedule c - primerica automobile expense -- dollar_figure allowed as one-half of the expense claimed on the primerica schedule c as what the internal_revenue_service considered to be a reasonable approximation supplies -- dollar_figure allowed of the dollar_figure claimed on the primerica schedule c schedule e expense - dollar_figure allowed of the dollar_figure claimed the petitioners concede the balance of dollar_figure depreciation - dollar_figure allowed the respondent concedes this adjustment in full the amounts and adjustments that remain in issue are as follows schedule c automobile expense -- dollar_figure for the primerica schedule c commissions -- dollar_figure for the product wholesale distribution j r products schedule c supplies -- dollar_figure for the primerica schedule c and dollar_figure for the product wholesale distribution j r products schedule c travel - dollar_figure for the primerica schedule c meals entertainment - dollar_figure for the primerica schedule c schedule a taxes - dollar_figure on date petitioners filed a motion to continue this case from date jacksonville trial session in their motion petitioners represented to the court inter alia the petitioners have attended two pre-trial meetings with mr howard p levine senior attorney with the district_counsel and have been trying ina timely manner to agree on the stipulations of facts mr levine has insinuated several times that the case may be resolved without trial during the second conference on date there were obviously several areas in which petitioners and the respondents disagree millie and i as petitioners believe that our documentation is sufficient according to the tax code to prove the claims we made on the return however the respondents will not accept our current documentation as sufficient proof we need more time to obtain affidavits and subpoena witnesses to provide sworn testimony regarding our claims we also need time to secure copies of canceled checks copies of invoices and other records which can be obtained with some effort but it will take more time at the call of the calendar of the date jacksonville trial session the court granted petitioners' motion to continue filed date after the case was continued respondent by letter dated date asked petitioners for additional information to substantiate the disallowed deductions still in issue - by letter to petitioner joseph evans jr dated date respondent acknowledged having received various and sundry documents from petitioner in response to his letter of date by notice dated date the court informed the parties that the case was set for trial at the trial session of the court in jacksonville florida beginning on date the parties met again on date and subsequently agreed to settle the case at the call of the calendar of the jacksonville trial session on date the parties handed up to the court a decision document that was subsequently filed as a stipulation of settlement on date discussion a taxpayer who substantially prevails in an administrative or court_proceeding may be awarded reasonable costs incurred in those proceedings sec_7430 to be a prevailing_party a taxpayer must show that the position_of_the_united_states in the proceeding was not substantially justified the taxpayer substantially prevailed with respect to either the amount in controversy or the most significant issue or issues presented and the taxpayer met the net_worth requirements of u s c sec d b on the date the petition was filed sec_7430 a the taxpayer must also show that all administrative remedies have been exhausted to obtain a -- - judgment for litigation costs sec_7430 that the taxpayer has not unreasonably protracted the administrative or judicial proceedings sec_7430 redesignated as b by the act and that the costs claimed are reasonable in amount sec_7430 and these requirements are in the conjunctive and each must be met in order for the court to determine that administrative or litigation costs should be awarded pursuant to sec_7430 88_tc_492 renner v commissioner tcmemo_1994_372 petitioners contend that they have substantially prevailed with respect to the amounts in controversy and on the most significant issue in this case they further contend that they have met the net_worth reguirements of u s c sec d b that they have exhausted the administrative proceedings available to them within the internal_revenue_service and that they have not unreasonably protracted the administrative or court proceedings they also argue that the costs claimed are reasonable respondent agrees that petitioners have substantially prevailed that they meet the net_worth regquirements of u s c sec d b and that they have exhausted the administrative remedies available to them with the internal_revenue_service respondent does not agree that his position was not substantially justified he does not agree that petitioners did not unreasonably protract the litigation and he does not agree that the costs claimed are reasonable we first consider whether respondent's position was substantially justified for the reasons stated infra we find that it was whether respondent's position was substantially justified depends on whether respondent's position and actions were reasonable in light of the facts of the case and applicable precedents 102_tc_715 100_tc_457 affd in part and revd and remanded in part 43_f3d_172 5th cir the fact that respondent concedes the case is not necessarily indicative that a position is not substantially justified 102_tc_660 affd without published opinion sub nom tsa the stanford associates inc v commissioner 77_f3d_490 9th cir a position is substantially justified when it is justified to a degree that could satisfy a reasonable person 487_us_552 petitioners did not meet with respondent's auditing agent at any time during the examination of their federal_income_tax return the principal issue in this case is one of substantiation subsequent to the filing of the petition in this case on date the parties diligently communicated with each other to resolve the substantiation issue we have set forth those continuing communications supra as soon as petitioners submitted to respondent documentation to support their claimed deductions respondent conceded those issues for which adequate substantiation was provided on the basis of the facts contained in the record we find and hold that respondent exercised due diligence in the examination of petitioners' return and that at all relevant times respondent's position in the administrative and litigation proceedings was substantially justified because the provisions of sec_7430 are conjunctive minahan v commissioner t c pincite and because we hold that respondent's position in this case was substantially justified we will deny petitioners' motion we therefore need not address respondent's other objections to the motion an appropriate order and decision will be entered
